IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00358-CR

                               IN RE LAAN LORAN


                                Original Proceeding

                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F202100397


                           MEMORANDUM OPINION


      Relator’s “Application for Writ of Mandamus” was filed on December 29, 2021. In

the application, relator requests this Court to compel the trial court to rule on relator’s

Application for Writ of Habeas Corpus, allegedly filed on October 26, 2021.

      A notice of appeal has now been received and filed from Relator’s judgment of

conviction and sentence. Relator’s pretrial application for writ of habeas corpus is

therefore moot, and the Application for Writ of Mandamus, filed on December 29, 2021,

is dismissed as moot. Relator’s “Motion for Leave to File Writ of Mandamus” is also

dismissed as moot.


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition dismissed
Motion dismissed
Opinion delivered and filed June 1, 2022
Do not publish
[OT06]




In re Loran                                Page 2